Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 9 of U.S. Patent No. 11,044,034. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset and/or variation of the limitations presented in claims of U.S. Patent No. 11,044,034.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,044,034.  
Claims of present application
Claims of U.S. Patent No. 11,044,034
1. An optical transmission apparatus, comprising: an optical coupler configured to split a wavelength multiplexed optical signal into a first split signal and a second split signal; 
a second wavelength selective switch configured to filter the second split signal by a second band-pass filter and output a second optical signal; and a controller configured to: set, based on a first frequency grid corresponding to the first optical signal and a frequency that can be set to the first band -pass filter, the first band-pass filter, and set, based on a second frequency grid corresponding to the second optical signal and a frequency that can be set to the second band -pass filter, the second band-pass filter, wherein the first optical signal is odd-numbered channel and the second optical signal is even-numbered channel.
2. The optical transmission apparatus according to claim 1 further comprising an optical switch connected with the first wavelength selective switch and the second wavelength selective switch, wherein the 


3. The optical transmission apparatus according to claim 1, wherein a center frequency and a bandwidth of the first band-pass filter are set in such a way as to be a multiple of the frequency in the minimum unit.


4. The optical transmission apparatus according to claim 1, wherein a center frequency and a bandwidth of the first band-pass filter contain a band of the first optical signal.

5. The optical transmission apparatus according to claim 2, wherein the controller is configured to set, based on information about the first optical signal, the second optical signal, and an output optical signal from the 

6. The optical transmission apparatus according to claim 2 further comprising a photoelectric conversion circuit configured to convert each optical signal separated for each channel being output from the optical switch into an electric signal.



7. The optical wavelength separation apparatus according to claim 2 further comprising an electric-optic conversion circuit configured to convert an input electric signal into optical signal, and output the optical signal to the optical switch.








8. An optical transmission method, comprising: splitting a wavelength multiplexed optical signal into a first split signal and a second split signal; filtering the first split signal by a first band-pass filter and outputting a first optical signal; filtering the second split signal by a second band-pass filter and outputting a second optical signal; setting, based on a first frequency grid corresponding to the first optical signal and a frequency that can be set to the first band-pass filter, the first band-pass filter; and setting, based on a second frequency grid corresponding to the second optical signal and a frequency that can be set to the second band-pass filter, the second band-pass filter, wherein the first optical signal is odd-numbered channel and the second optical signal is even-numbered channel.


10. The optical transmission method according to claim 8, wherein a center frequency and a bandwidth of the first band-pass filter are set in such a way as to be a multiple of the frequency in the minimum unit.


11. The optical transmission method according to claim 8, wherein a center frequency and a bandwidth of the first band-pass filter contain a band of the first optical signal.



13. The optical transmission method according to claim 9 further comprising converting each optical signal separated for each channel being output from the optical switch into an electric signal.



14. The optical wavelength method apparatus according to claim 9 further comprising converting an input electric signal into optical signal, and outputting the optical signal to the optical switch.

a band-pass filter being disposed for each output port of the optical coupler configured to separate the optical signals included in the wavelength multiplexed optical signal input from an output port of the optical coupler for each of the channels having center frequencies that are not adjacent to one another, and to output the optical signal separated, from each of output ports different from one another; and 







an optical switch configured to select one of paths of optical signals input from respective output ports of the band-pass filter, 
wherein a center frequency of the band-pass filter and a bandwidth of the band-pass filter 

2. The light wavelength separation circuit according to claim 1, wherein a center frequency of the band-pass filter and a bandwidth of the band-pass filter are set in such a way as to be a multiple of the frequency in the minimum unit.

3. The light wavelength separation circuit according to claim 2, wherein a center frequency of the band-pass filter and a bandwidth of the band-pass filter contain a band of the optical signal.

4. The light wavelength separation circuit according to claim 2, wherein the band-pass filter is a wavelength selective switch that can set a center frequency of the band-pass filter 

8. An optical receiver, comprising: the light wavelength separation circuit according to claim 1; and a photoelectric conversion circuit configured to convert each optical signal separated for each channel being output from the light wavelength separation circuit into an electric signal.

9. An optical transmitter, comprising: the light wavelength separation circuit according to claim 1; and an electric-optic conversion circuit configured to convert an input electric signal into optical signals having center wavelengths different from one another for each channel, and output the optical signals to an output port of the light wavelength separation circuit, wherein the light wavelength separation circuit multiplexes the optical signals input from an output port of the light 

1. A light wavelength separation circuit, comprising: an optical coupler configured to split a wavelength multiplexed optical signal acquired by multiplexing optical signals of a plurality of channels; 
a band-pass filter being disposed for each output port of the optical coupler configured to separate the optical signals included in the wavelength multiplexed optical signal input from an output port of the optical coupler for each of the channels having center frequencies that are not adjacent to one another, and to output the optical signal separated, from each of output ports different from one another; and 







wherein a center frequency of the band-pass filter and a bandwidth of the band-pass filter are set, based on a frequency in a minimum unit that can be set to the band-pass filter, and a center frequency of the optical signal and a bandwidth of the optical signal.

2. The light wavelength separation circuit according to claim 1, wherein a center frequency of the band-pass filter and a bandwidth of the band-pass filter are set in such a way as to be a multiple of the frequency in the minimum unit.

8. An optical receiver, comprising: the light wavelength separation circuit according to claim 1; and a photoelectric conversion circuit configured to convert each optical signal separated for each channel being output from 

9. An optical transmitter, comprising: the light wavelength separation circuit according to claim 1; and an electric-optic conversion circuit configured to convert an input electric signal into optical signals having center wavelengths different from one another for each channel, and output the optical signals to an output port of the light wavelength separation circuit, wherein the light wavelength separation circuit multiplexes the optical signals input from an output port of the light wavelength separation circuit, and generates a WDM signal.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,044,034.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 11,044,034.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al (US Patent No. 8,538,267).
Regarding claim 1, Ji et al teaches an optical transmission apparatus, shown on Fig. 4, comprising: 
an optical coupler (416) configured to split a wavelength multiplexed optical signal into a first split signal (received by 417 located at the transponder aggregator #1 401) and a second split signal (received by 417 located at the transponder aggregator #2 402); 
a first wavelength selective switch (WSS 417 located at the transponder aggregator #1 401) configured to filter the first split signal by a first band-pass filter and output a first optical signal; 
a second wavelength selective switch (WSS 417 located at the transponder aggregator #2 402) configured to filter the second split signal by a second band-pass filter and output a second optical signal; and 
a controller configured to: 
set, based on a first frequency grid corresponding to the first optical signal and a frequency that can be set to the first band -pass filter, the first band-pass filter (see col. 7, lines 50-53; “…an odd transponder aggregator may be configured to add signals on only channels within the set 192.15 THz, 192.25, 192.35, etc. ...”), and 

wherein the first optical signal is odd-numbered channel and the second optical signal is even-numbered channel (see col. 7, lines 47-55; “…an odd transponder aggregator may be configured to add signals on only channels within the set 192.15 THz, 192.25, 192.35, etc., while an even transponder aggregator may be configured to add signals on only channels within the set 192.10 THz, 192.20, 192.30, etc..”).
Regarding claim 4, wherein a center frequency and a bandwidth of the first band-pass filter contain a band of the first optical signal (see col. 5, lines 61-67; “…, no adjacent channel crosstalk, which is defined as the crosstalk from the next channel on the standard transmission grid, occurs. In addition, whatever crosstalk that does occur is mainly at the rejected band, which is outside the clear channel passband defined by the channel spacing; any crosstalk in the signal passband is very small (beyond the range of the spectra here.”; the band of the optical signal is shown on Figs. 6A, 6B, 7A and 7B; see also col. 3, lines 11-25).
	Regarding claim 8, Ji et al teaches an optical transmission method, comprising: 
splitting (by optical coupler 416) a wavelength multiplexed optical signal into a first split signal (received by 417 located at the transponder aggregator #1 401) and a second split signal (received by 417 located at the transponder aggregator #2 402); 
filtering the first split signal by a first band-pass filter (WSS 417 located at the transponder aggregator #1 401) and outputting a first optical signal;

setting, based on a first frequency grid corresponding to the first optical signal and a frequency that can be set to the first band-pass filter, the first band-pass filter (see col. 7, lines 50-53; “…an odd transponder aggregator may be configured to add signals on only channels within the set 192.15 THz, 192.25, 192.35, etc. ...”); and 
setting, based on a second frequency grid corresponding to the second optical signal and a frequency that can be set to the second band-pass filter, the second band-pass filter (see col. 7, lines 53-55; “…while an even transponder aggregator may be configured to add signals on only channels within the set 192.10 THz, 192.20, 192.30, etc...”), 
wherein the first optical signal is odd-numbered channel and the second optical signal is even-numbered channel (see col. 7, lines 47-55; “…an odd transponder aggregator may be configured to add signals on only channels within the set 192.15 THz, 192.25, 192.35, etc., while an even transponder aggregator may be configured to add signals on only channels within the set 192.10 THz, 192.20, 192.30, etc..”).
Regarding claim 11, wherein a center frequency and a bandwidth of the first band-pass filter contain a band of the first optical signal (see col. 5, lines 61-67; “…, no adjacent channel crosstalk, which is defined as the crosstalk from the next channel on the standard transmission grid, occurs. In addition, whatever crosstalk that does occur is mainly at the rejected band, which is outside the clear channel passband defined by the channel spacing; any crosstalk in the signal passband is very small (beyond the range of the spectra here.”; the band of the optical signal is shown on Figs. 6A, 6B, 7A and 7B; see also col. 3, lines 11-25).

Allowable Subject Matter
Claims 2, 3, 5-7, 9, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inoue (US Pub. No. 2021/0105080) is cited to show optical signal demultiplexing device comprising WSS for odd channels and even channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637